Exhibit 10.1




CHANGE IN TERMS AGREEMENT




Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$500,000.00

03-28-2017

03-28-2019

  90-102-0892-3

TC3

 TC




References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations.




Borrower:

PRO-DEX, INC.

2361 MCGAW AVENUE

IRVINE, CA  92614

Lender:

Farmers and Merchants Bank of Long Beach, a CA Corp

Lake Forest Office

23772 Rockfield Boulevard

Lake Forest, CA  92630

 

 

 

 




Principal Amount:  $500,000.00

Date of Agreement:  April 6, 2018




DESCRIPTION OF EXISTING INDEBTEDNESS.  A loan evidenced by a promissory note
dated 03-28-2017, in the original amount of $500,000.00 and referencing loan
number 90-102-0892-3 (“Note”).  The outstanding principal balance due under the
Note, as of the date of this Agreement, is $0.00.  The principal balance
remaining undisbursed is $500,000.00.




DESCRIPTION OF COLLATERAL.  A security interest in certain assets of Borrower
described in that certain Commercial Security Agreement dated 03-28-2017 and
executed by Borrower in favor of Lender (“Security Instrument”).




DESCRIPTION OF CHANGE IN TERMS.  Effective as of the date of this Agreement, the
Note is hereby modified as follows:




(1)

The date on which all outstanding principal is due and payable (together with
any accrued but unpaid interest thereon) (“Maturity Date”) is hereby extended to
03-28-2019.

(2)

The payment schedule reflected in the “Payment” paragraph of the Note is amended
to require continuing monthly payments of interest only until the Maturity Date
as extended above.




CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements as evidenced
or securing the obligation(s), remain unchanged and in full force and effect.
 Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of the Lender to retain
as liable parties all makers and endorsers of the original obligation(s),
including accommodation parties, unless a party is expressly released by Lender
in writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement. If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.




RESOLUTION, AUTHORIZATION AND/OR CERTIFICATE TO BORROW/GRANT COLLATERAL/GUARANTY
ACKNOWLEDGMENT.  The Undersigned hereby acknowledges that except for any changes
that are reflected in any Resolutions, Authorizations and/or Certificates of
even date   herewith, if any, the information set forth in the existing Loan
Documents, including but not limited to any Resolutions, Authorizations and/or
Trust Certificates, is current and accurate as of the date of this Agreement.




DOCUMENT EXECUTED IN COUNTERPARTS.  This document may be executed in
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.




BUSINESS LOAN AGREEMENT.  This change in Terms Agreement is subject to the terms
and conditions as set forth in that certain “Business Loan Agreement” dated
03-28-2017 as modified by “Amendment #1 to Business Loan Agreement” of even date
herewith.




PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT.  BORROWER AGREES TO THE TERMS OF THE AGREEMENT.




CHANGE IN TERMS SIGNERS:




PRO-DEX, INC.




By:

/s/ Richard VanKirk

 

By:

/s/ Alisha Charlton

RICHARD LEE VANKIRK, JR., President of
PRO-DEX, INC.

 

ALISHA KRISTIN CHARLTON, CFO & Secretary of
PRO-DEX, INC.




 

 

 

 












